DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see page 11, first paragraph, filed 07/29/2021, with respect to the objection to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn.

Allowable Subject Matter

Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per the amendment to the specification filed on 07/29/2021)

With respect to claim 1 the prior art discloses A programmable-gain analog-to-digital converter system for use with a CMOS image sensor (CIS), the system 
a programmable gain amplifier (PGA) configured to receive a pixel signal from a pixel output of a CMOS image sensor (CIS), the pixel output being one of a plurality of pixel outputs of the CIS, each coupled with an associated one of a plurality of PGAs, each PGA having N gain settings, N being an integer greater than 1.

Prior art Hashimoto et al US 9,429,470 teaches a imager programmable gain array that changes gains in a pixel reset period and a pixel signal read period and performs correlated double sampling on the output from the pixel reset period and a pixel signal read period. However, the prior art does not teach or fairly suggest and a processor coupled with the PGA, and configured to: 
execute, for each gain setting (Gn) of the N gain settings, a respective reset phase conversion to obtain a respective baseline offset (BOn) associated with the Gn; 
determine a pre-decision value as a function of a pixel signal, the pre-decision value corresponding to a selected one of the gain settings (Gs); 
convert the pixel signal by using the pre-decision value to set a gain of the PGA to the Gs and obtaining a signal offset (SO); 
and compute a digital pixel output for the pixel signal as a function of the SO and the BOs, wherein the BOs is the BOn corresponding to the Gs.

With respect to claim 12 the prior art discloses A CMOS image sensor (CIS) comprising: 
an array of pixels, each comprising a photodetector circuit configured to record a 
a plurality of column-parallel analog-to-digital converters (ADCs), each ADC coupled with a respective one of the plurality of pixel columns, each ADC comprising: 
a programmable gain amplifier (PGA) configured to receive a pixel signal from a pixel output of a CMOS image sensor (CIS), the pixel output being one of a plurality of pixel outputs of the CIS, each coupled with an associated one of a plurality of PGAs, each PGA having N gain settings, N being an integer greater than 1.

Prior art Hashimoto et al US 9,429,470 teaches a imager programmable gain array that changes gains in a pixel reset period and a pixel signal read period and performs correlated double sampling on the output from the pixel reset period and a pixel signal read period. However, the prior art does not teach or fairly suggest and a processor coupled with the PGA, and configured to: 
execute, for each gain setting (Gn) of the N gain settings, a respective reset phase conversion to obtain a respective baseline offset (BOn) associated with the Gn; 
determine a pre-decision value as a function of a pixel signal, the pre-decision value corresponding to a selected one of the gain settings (Gs); 
convert the pixel signal by using the pre-decision value to set a gain of the PGA to the Gs and obtaining a signal offset (SO); 
and compute a digital pixel output for the pixel signal as a function of the SO and the BOs, wherein the BOs is the BOn corresponding to the Gs.


receiving a pixel signal at a programmable gain amplifier (PGA) coupled with a pixel output of the CIS, the pixel output being one of a plurality of pixel outputs of the CIS, each coupled with an associated one of a plurality of PGAs, each PGA having N gain settings, N being an integer greater than 1.

Prior art Hashimoto et al US 9,429,470 teaches a imager programmable gain array that changes gains in a pixel reset period and a pixel signal read period and performs correlated double sampling on the output from the pixel reset period and a pixel signal read period. However, the prior art does not teach or fairly suggest executing, for each gain setting (Gn) of the N gain settings, a respective reset phase conversion to obtain a respective baseline offset (BOn) associated with the Gn; 
determining a pre-decision value as a function of a pixel signal, the pre-decision value corresponding to a selected one of the gain settings (Gs); 
converting the pixel signal by using the pre-decision value to set a gain of the PGA to the Gs and obtaining a signal offset (SO); 
and computing a digital pixel output for the pixel signal as a function of the SO and the BOs, wherein the BOs is the BOn corresponding to the Gs.

Dependent claims 2 – 12 and 14 - 20 are allowable for at least the reason that they depend on allowable independent claims 1 and 13.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454.  The examiner can normally be reached on Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/MARK T MONK/Primary Examiner, Art Unit 2696